 
 
I 
108th CONGRESS
2d Session
H. R. 5207 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2004 
Mr. Fossella (for himself and Mr. Cox) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to increase the amount of the military death gratuity from $12,000 to $75,000. 
 
 
1.Increase in death gratuity payable with respect to members of the armed forces 
(a)Amount of death gratuitySection 1478(a) of title 10, United States Code, is amended by striking $12,000 and inserting $75,000. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to deaths occurring on or after September 11, 2001.  
 
